PER CURIAM.
The opinion of the Court of Civil Appeals is reported in 379 S.W.2d at page 373. In its original opinion the Court affirmed the judgment of the trial court on the basis of its holding that the condemnee’s suit was barred by the two-year statute of limitations. On motion for rehearing the Court of Civil Appeals affirmed the judgment of the trial court upon the additional holding that the trial court did not abuse its discretion in dismissing the case because of the delay on the part of the condemnee in prosecuting his objections to the award.
We refused the application for writ of error with the notation “no reversible error” upon the basis of the holding of the Court of Civil Appeals in its opinion on motion for rehearing. This action is not to be considered as expressing any opinion upon the question of the applicability of the two-year statute of limitations.
The motion for rehearing of the application for writ of error is overruled.